Case: 19-30748     Document: 00515810534          Page: 1    Date Filed: 04/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      April 6, 2021
                                  No. 19-30748
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk


   O'Neil Gilbert,

                                                             Plaintiff—Appellee,

                                       versus

   Shannon Lessard, Major; Jarod Verrett, Lieutenant;
   Eric Lane, Master Sergeant,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:16-CV-440


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          O’Neil Gilbert, Louisiana prisoner # 121293, filed a civil rights action
   under 42 U.S.C. § 1983 alleging that corrections officers applied excessive
   force to punish him for prison rule violations. A jury returned a verdict for



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30748      Document: 00515810534            Page: 2   Date Filed: 04/06/2021




                                      No. 19-30748


   Gilbert and assessed damages, including punitive damages, against three
   defendants. In connection with the incident, Gilbert had been convicted of
   prison rule violations, and his punishment included the forfeiture of good-
   time credits. But Gilbert did not seek restoration of the forfeited good-time
   credits in his complaint or at trial.
          In an amended motion under Federal Rule of Civil Procedure 59 filed
   four months after the judgment, the defendants asserted for the first time that
   Gilbert’s § 1983 action was barred by Heck v. Humphrey, 512 U.S. 477 (1994),
   because it impugned the validity of prison disciplinary convictions that
   resulted in the loss of good-time credits and that had not been overturned in
   a habeas corpus or other proceeding. The district court denied the Rule 59
   motion, finding that Gilbert did not directly or indirectly challenge the
   revocation of good-time credit, and further holding that, after hearing all of
   the relevant evidence, including evidence that Gilbert was uncooperative, the
   jury found that the defendants applied excessive force under the
   circumstances.
          “A motion to alter or amend the judgment under Rule 59(e) must
   clearly establish either a manifest error of law or fact or must present newly
   discovered evidence and cannot be used to raise arguments which could, and
   should, have been made before the judgment issued.” Schiller v. Physicians
   Res. Grp. Inc., 342 F.3d 563, 567 (5th Cir. 2003) (internal quotation marks and
   citation omitted). We therefore review the district court’s denial of the
   Rule 59 motion only for abuse of discretion. See Trevino v. City of Fort Worth,
   944 F.3d 567, 570 (5th Cir. 2019); Benson v. Tyson Foods, Inc., 889 F.3d 233,
   234 (5th Cir. 2018) (addressing a motion for a new trial under Rule 59).
   “Under this standard, the district court’s decision and decision-making
   process need only be reasonable.” Midland W. Corp. v. F.D.I.C., 911 F.2d
   1141, 1145 (5th Cir. 1990). We review the district court’s factual findings only




                                           2
Case: 19-30748      Document: 00515810534          Page: 3   Date Filed: 04/06/2021




                                    No. 19-30748


   for clear error. Union Mechling Corp. v. Carmadelle, 624 F.2d 677, 679 (5th
   Cir. 1980).
          We need not decide whether the defendants raised the Heck defense
   “at a pragmatically sufficient time” to avoid Gilbert’s potential prejudice.
   Simon v. United States, 891 F.2d 1154, 1159 (5th Cir. 1990) (internal quotation
   marks and citation omitted). Rather, we hold that the entire record—
   including the complaint, the evidence, the arguments, the jury instructions,
   and the verdict itself—soundly refutes the defendants’ strained contention
   that Gilbert’s action was based on an assertion of absolute innocence of all
   wrongdoing. The defendants thus fail to show that the district court’s factual
   findings were clearly erroneous or that its ruling was unreasonable or an
   abuse of discretion. See Schiller, 342 F.3d at 567; Trevino, 944 F.3d at 570;
   Midland W. Corp., 911 F.2d at 1145. Heck did not bar the action because
   Gilbert’s “success in the action would not necessarily”—and indeed did not—
   imply the unlawfulness of his forfeiture of good-time credits. Wilkinson v.
   Dotson, 544 U.S. 74, 81 (2005); see Muhammad v. Close, 540 U.S. 749, 754-55
   (2004).
          The judgment is AFFIRMED.




                                         3